DETAILED ACTION
This action is in response to the RCE filing of 9-2-2021. Claims 79-86, 89-96 and 99-101 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 79-86, 89-96 and 99-101 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singleton et al. . 
Claim 79: Singleton discloses a computer-implemented method comprising:
Registering a first secondary application with an input application manager running on a personal computing device so as to receive a first input (Figure 6c and Column 18, Lines 5-34; the applications are register to be accessed according to different parameters); 
receiving, by an input application manager running on a personal computing device, input data received from a user of the personal computing device (Figures 1 and 2; character input pattern on keyboard);
Linner is provided because Singleton may not disclose explicitly  registering a first secondary application with an input application manager running on a personal computing device so as to receive a first input pattern activity notification associated with a first category input; 
identifying, by the input application manager, a first  input pattern from the input data matching the first category of input; 

performing, by the first secondary application, a first operation based on the first input pattern activity notification.
Linner discloses an ability for an input manager/message processing engine that has registered applications/modules associated with categories/target rules (Paragraphs 37-39, 106-109 and 113); The system allows for input data matching a category (i.e. weather/location) and the application sends a notification to the secondary application which performs an operation based on the input pattern activity notification (Paragraphs 93 and 95-96). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to use a known technique to improve a similar device in the same way and provide registered applications accessible to processing contextual inputs and providing notifications in Singleton. One would have been motivated to provide the functionality for a more efficient operation and specific analysis protocol. 

Claim 80: Singleton and Linner disclose a computer-implemented method of claim 79 wherein the first operation comprises:
retrieving, by the first secondary application, information related to the fist input pattern activity notification;
and displaying, by the first secondary application, the information on the personal computing device (Singleton: Figure 2b and Column 6, Line 52-Column 7, Line 8; user enters pattern of “ad” and contact application provides information; Linner: Figure 2b and Paragraphs 93 and 95-96).
Claim 81: Singleton and Linner disclose a computer-implemented method of claim 80 wherein: the information includes data (Singleton: Figure 2b and Column 6, Line 52-Column 7, Line 8; provides contact data and Linner: Figure 2b and Paragraphs 93 and 95-96).
Claim 82: Singleton and Linner disclose a computer-implemented method of claim 80 wherein: the information includes a hyperlink (Singleton: Figure 2: ask.gov hyperlink and Linner: Figure 2b and Paragraphs 93 and 95-96; link).
Claim 83: Singleton and Linner disclose a computer-implemented method of claim 80 wherein: the information includes a graphical image (Singleton: Figure 4b: graphical map and Column 8, Lines 29-42; image).
Claim 84: Singleton and Linner disclose a computer-implemented method of claim 80 wherein: the information includes an audio/visual file (Singleton: Figure 3c: song and Column 8, Lines 29-42).
Claim 85: Singleton and Linner disclose a computer-implemented method of claim 80 wherein: the first secondary application retrieves the information locally from the personal computing device (Singleton: Column 5, Lines 45-55 and Column 11, Lines 25-30; local data and Linner: Figure 6b and Paragraph 108; client/local).
Claim 86: Singleton and Linner disclose a computer-implemented method of claim 80 wherein:
the first secondary application retrieves the information remotely from a remote server device in communication with the first secondary application (Singleton: Column 11, Lines 31-34 and Column 18, Line 67-Column 19, Line 22 Linner: Paragraph 38; third party server).
Claims 89-96 respectively are similar in scope claims 79-86 respectively and therefore rejected under the same rationale. 
Claim 99 is similar in scope to claim 79 and therefore rejected under the same rationale. 
Additionally, regarding the input application manager configured to identify a plurality of input patterns from the input data and to assign each of the plurality of input patterns to one or more categories from the group consisting of a measurement conversion category, a currency category, a number category, an appointment category, a task list category, a music category, an advertisement category, a name category (Singleton: Figure 6c: contacts/address book application), a place category, a proper noun contact category, a login candidate category, a restaurant category, and a movie name category;
Linner: Figures 4a-b and Paragraphs 93, 95-96, 106-109 and 113; provides specific categories such as places/restaurants.
It would have been obvious to one having ordinary skill in the art at the time of the invention to use a known technique to improve a similar device in the same way and provide registered applications accessible for analyzing contextual (category) inputs and provide application specific processing in Singleton. One would have been motivated to provide the functionality for a more efficient operation and precise analysis protocol. 

Claim 100: Singleton and Linner disclose a computer-implemented method of claim 79 further comprising:
registering a second secondary application with an input application manager running on a personal computing device so as to receive a second input pattern activity notification associated with a second category of input;
identifying, by the input application manager, a second input pattern from the input data matching the second category of input;
sending, by the input application manager, the second input pattern activity notification associated with the second input pattern to the second secondary application; and
performing, by the second secondary application, a second operation based on the second input pattern activity notification (Linner: Paragraphs 93, 95-96, 106-109 and 113; multiple modules/applications).
Claim 101: Singleton and Linner disclose a computer-implemented method of claim 79 wherein:
the first category of input is one from the group consisting of a measurement conversion category, a currency category, a number category, an appointment category, a task list category, a music category, an advertisement category, a name category, a place category, a proper noun contact category, a login candidate category, a restaurant category, and a movie name category (Linner: Figures 4a-b and 6b; Paragraphs 93 and 95-96 and Singleton: Figure 6c; contacts/address book).

Response to Arguments

Applicant's arguments have been considered, and Linner has been incorporated to address the claims amended functionalities. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

KIM (20140047373 A1) METHOD AND APPARATUS FOR PERFORMING CALCULATIONS IN CHARACTER INPUT MODE OF ELECTRONIC DEVICE (Paragraph 42)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2142  
11-3-2021